DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a multilayer, hollow tubular article as claimed in claim 1.  Additionally, Applicant claims a process for forming a multilayer, hollow tubular article as claimed in claim 18.  A multi-ply, hybrid composite material is claimed in claim 20.
	The closest prior art, Grunden et al., U.S. Pre Grant Publication 2014/0272267, teaches a
composite article comprising a first composite comprising a plurality of fibrous plies wherein
each of the fibrous plies comprise a plurality of unidirectionally oriented fibers and a second
composite comprising a plurality of fibrous plies wherein each of the fibrous plies comprise a
plurality of unidirectionally oriented fibers; and wherein the first composite has an areal density
of at least 100 g/m2 and the second composite has an areal density of at least 100 g/m2 with the
areal density of the first composite being greater than 50% of the total combined areal density of
the first composite and second composite [reference claim 1]. Additionally, Grunden teaches that
the fibers of the first composite and the second composite are coated with a polymeric binder
[reference claim 8]. Reference claim 12 teaches that the first composite comprises from about
60% to about 75% of the total combined areal density of the first composite and the second
composite and the second composite comprises from about 25% to about 40% of the total
combined areal density of the first composite and the second composite. Reference claim 13
teaches that the fibers and polymeric binder forming the first composite are chemically different
than the fibers and polymeric binder of the second composite. Grunden fails to teach or suggest
that the second fibrous ply has a fiber areal density of at least three times the fiber areal density
of the first fibrous ply wherein the first fibrous ply has a fiber areal density of 20 g/m2; and
wherein the second fibrous ply has a fiber areal density of 60 g/m2; and wherein the hybrid
composite material is overlapped onto and sealed to itself to form a multilayer, hollow tubular
article. Grunden fails to teach or suggest that the second fibrous ply has a fiber areal density of at
least three times the fiber areal density of the first fibrous ply wherein the first fibrous ply has a
fiber areal density of 20 g/m2; and wherein the second fibrous ply has a fiber areal density of
60 g/m2 forming a multi-ply, hybrid composite material.

	In summary, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786